DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fayneh et al. (US 10,571,953).
In reference to claim 1 Fayneh discloses in Figures 1, 7A, 10B, and 20 a time synchronization device adapted for an electronic apparatus, the time synchronization device comprising: a signal generating circuit (1001, see Figure 10B and 701, see Figure 7A) and a time 
In reference to claim 15 Fayneh discloses in Figure 20 an electronic apparatus (digital-time-conversion circuitry (DTC)), comprising the time synchronization device according to claim 1.
In reference to claim 16 Fayneh discloses in column 4, lines 35-38 a frequency source (any combination of a crystal oscillator, a PLL, a delay lock loop, and other circuitry or components that can generate a clock signal), wherein the frequency source is configured to provide the input signal (101/701) having the initial frequency (F1).
In reference to claim 17 Fayneh discloses in Figure 20 a time synchronization system( 2100),  comprising a plurality of electronic apparatuses (2120, 2140, 2130, 2170, 2160, 2150, 2190), wherein at least one of the plurality of electronic apparatuses is the electronic apparatus (2190) according to claim 15.

Allowable Subject Matter
Claims 2-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/             Primary Examiner, Art Unit 2849